Citation Nr: 0024730	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-03 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for beriberi heart disease, 
to include ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1940 to July 1970.  
He was a prisoner of war (POW) of the Japanese Government 
from May 1942 to September 1945.  


This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 rating action by the RO 
that denied service connection for beriberi heart disease.  
The case is before the Board for appellate consideration at 
this time.  


REMAND  

As will be explained below, the Board finds the veteran's 
claim for beriberi heart disease, to include ischemic heart 
disease to be potentially "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), because the medical 
evidence of record raises a serious question as to whether 
the veteran currently has ischemic heart disease as a result 
of his incarceration as a POW of the Japanese.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  If a 
veteran is a former POW and was detained for not less than 30 
days, beriberi heart disease shall be service connected if 
manifested to a degree of 10 percent or more at any time 
subsequent to service discharge.  The term beriberi heart 
disease includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity.  38 C.F.R. 
§ 3.309(c) and note (1999).  

Review of the service medical records reveals that the 
veteran was hospitalized at a military facility in October 
1945.  During that hospitalization it was reported that the 
veteran had suffered malnutrition and avitaminosis while a 
POW of the Japanese from May 1942 to September 1945.  It was 
reported that the veteran had had swelling of the feet during 
his captivity from mid 1942 to his liberation in September 
1945.  This evidence establishes that there was localized 
edema during captivity.  

On a chest X-ray performed during a VA medical examination 
conducted in June 1997 calcifications of the aortic knob were 
noted.  On a further VA examination in January 1998, the 
examiner noted that there was no evidence of active beriberi 
or coronary artery disease.  The physician said that the 
veteran had hypertensive cardiovascular disease.  However, 
the calcification of the aortic knob on X-ray does establish 
the existence of arteriosclerotic heart disease.  

Ischemic heart disease is defined as any of a group of acute 
or chronic cardiac disabilities resulting from insufficient 
oxygenated blood to the heart.  It may be due to increased 
oxygen demand, to diminished blood oxygen transport, or most 
commonly to reduction in coronary blood flow because of 
arterial narrowing or obstruction such as that caused by 
atherosclerosis.  It may manifest as angina pectoris, 
myocardial infarction, ventricular fibrillation, or sudden 
cardiac death.  Dorland's Illustrated Medical Dictionary, 
28th Edition, page 484.  

It is in this context that the Board must consider the 
question of whether or not the veteran now has ischemic heart 
disease due to his incarceration by the Japanese as a POW for 
over 3 years during World War II.  As indicated by the 
service medical records and the provisions of 38 C.F.R. 
3.309(c), cited above, the veteran has a life time 
presumption for purposes of service connection for ischemic 
heart disease.  Therefore, the question now before the Board 
is whether the veteran currently has ischemic heart disease.  
This is a medical question and, as such, the Board is not 
competent to make the determination based on its own 
judgment.  Therefore, a medical opinion in answer to this 
question must be obtained prior to further appellate 
consideration of the issue current before the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

This case is therefore REMANDED to the RO for the following 
action:  

1. The RO should provide the veteran's 
claims folder including a copy of this 
remand to a VA cardiologist for a 
comprehensive review.  The physician 
should review the pertinent clinical 
records, especially the veteran's 
service medical records, the report of 
the June 1997 examination, and the 
report of the January 1998 VA 
examination, and provide a medical 
opinion in answer to the following 
question: is it at least as likely as 
not that the veteran currently has 
ischemic heart disease.  If the 
cardiologist opines that the veteran 
does not currently have ischemic heart 
disease, a full medical rationale for 
his opinion should be provided which 
explains why the current 
cardiovascular pathology does not fall 
within the definition of ischemic 
heart disease taken from the medical 
dictionary.  

2. When the above development has been 
completed the RO should again 
adjudicate the appellant's claim for 
service connection for beriberi heart 
disease, to include ischemic heart 
disease.  If this benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
consideration, if otherwise 
appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

